Title: To James Madison from John Coburn (Abstract), 28 February 1805
From: Coburn, John
To: Madison, James


28 February 1805, Mason County, Kentucky. “Amidst the numerous applications to which you are necessarily exposed, I have taken the liberty of addressing you, altho a stranger to you. I should not venture this mode of application unaccompanied with some evidence more worthy your attention. It is painful to be the writer of my own claims to the patronage of Government—But if the pretensions I offer should not be sanctioned by the most uneqivocal proofs of respect from some of the most intelligent and respectable of my fellow Citizens It must at least be supposed that I have overated my own merits. Having served this State in a respectable Judicial office, for twelve years past, and <f>inding my family and wants increase, I am induced to exchange my present employment for one better adapted to the supply of those wants.
“I offer for the enquiry of the Executive pretensions to a character as fair as is the lot of man, an almost innate attachment to the just and equal rights of man with a temper of mind conciliating and morals as pure as most men. If to a personal character of this kind should be added an undeviating attachment to the principles of rational liberty so hapily prevalent at this day; they will perhaps receive attention even amidst the throng of solicitations for office. If sir I should be so fortunate as to excite your attention, will you do me, the Kindness to communicate to the Chief Magistrate my wish to receive some respectable appointment, either in Louisiana or elsewhere in the Judiciary or Land Office.
“Having a knowledge of the French language and being so long employed in the adjustment of the conflicting claims to Land in Kentucky, I have ventured to suggest thus much, as to a choice of service.”
